Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim filed by the Steel Fabricating Corporation to recover the sum of $200.00 claimed to be erroneously paid to the office of the Secretary of State. The said tax of $200.00 was paid as alleged by claimant to cover a period over which it is claimed that a tax had already been paid. It is the opinion of this court that the claim is without legal foundation, as under the circumstances an affirmative action by this court would be in the nature of a review of the tax levying power of the office of the Secretary of State, and therefore this court is further of the opinion that this court is without jurisdiction as a matter of law, and there being nothing in the case where the rule of equity and social justice could be invoked, it is ordered that said claim be disallowed.